Citation Nr: 0707736	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 30 percent 
for temporomandibular joint (TMJ) impairment.

3.  Entitlement to an initial rating in excess of 30 percent 
for a dysthymic disorder.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with sciatica.

5.  Entitlement to service connection for seizures.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a left arm 
disorder.

8.  Entitlement to service connection for a left shoulder 
impingement.

9.  Entitlement to service connection for frozen right 
shoulder with narrowing of the subacromial arch with muscle 
weakness.

10.  Entitlement to service connection for dizziness.

11.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to direct service 
connection for tinnitus, or whether service connection is 
warranted for this condition secondary to service-connected 
degenerative joint disease of the cervical spine.

12.  Entitlement to service connection for rib fracture 
residuals claimed as secondary to service-connected 
degenerative joint disease of the cervical spine.

13.  Entitlement to service connection for a right hip 
disorder claimed as secondary to service-connected 
degenerative joint disease of the cervical spine.

14.  Entitlement to service connection for right clavicle 
fracture residuals claimed as secondary to service-connected 
degenerative joint disease of the cervical spine.

15.  Entitlement to service connection for head injury 
residuals claimed as secondary to service-connected 
degenerative joint disease of the cervical spine.

16.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for right arm weakness, to include fibromyositis.

17.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which continued a rating of 30 percent 
for cervical spine DJD, granted service connection for TMJ 
impairment and a dysthymic disorder, assigning 30 percent 
ratings to each and denied service connection for lumbar 
spine DJD, seizures, headaches, left arm impairment, left 
shoulder and right shoulder impairment, dizziness, rib 
fracture residuals, a right hip disorder, right clavicle 
impairment, head injury residuals, right arm weakness, to 
include fibromyositis, tinnitus and entitlement to TDIU. 

It is necessary to clarify the issues on appeal.  It is not 
entirely clear from the veteran's statements whether he is 
seeking direct or secondary service connection for many of 
the conditions listed above.  Although many of the claims 
were initially considered by the RO in the April 2003 rating 
decision on a secondary basis only, subsequent supplemental 
statements of the case in 2005 and 2006 considered both 
theories of entitlement.  VA's duty to assist a claimant with 
the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not. 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  However, with 
respect to a claim for tinnitus on a direct basis, although 
the RO noted that there were prior final denials of this 
claim by the Board in February 1987 and April 1990, the RO 
did not explicitly address whether new and material evidence 
had been submitted to reopen this previously denied claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been recharacterized as shown above.  

The issues concerning headaches, left arm impairment, left 
shoulder impairment, dizziness, rib fracture residuals, a 
right hip disorder, right clavicle impairment, head injury 
residuals, tinnitus and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative arthritis of the cervical spine is 
manifested by pain and limitation of motion, but does not 
involve ankylosis, or severe intervertebral disc syndrome 
causing recurring attacks with intermittent relief, nor does 
it involve incapacitating episodes having a total duration of 
at least four weeks during the past 12 months.

2.  Prior to March 27, 2003, the veteran's TMJ dysfunction 
was manifested by limited interincisal range of motion of 30 
mm.

3.  On and after March 27, 2003, until June 15, 2004, the 
veteran's TMJ dysfunction was manifested by limited 
interincisal range of motion of 10 mm.

4.  On and after June 15, 2004, the veteran's TMJ dysfunction 
was manifested by limited interincisal range of motion of 12-
16 mm.

5.  The veteran's service-connected dysthymic disorder has 
been manifested by depression, sleep disturbance, fleeting 
suicidal ideation, slightly depressed affect and GAF scores 
of 60. 

6.  There is no medical evidence relating the veteran's 
lumbar spine DJD with sciatica to any event or injury in 
service or any applicable presumptive period thereafter.

7.  The veteran's seizures are not due to his active duty 
service and are unrelated to any service-connected 
disability.

8.  An unappealed RO rating decision dated in December 1997, 
of which the veteran was notified in January 1998, denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for right arm impairment, to include weakness and 
fibromyositis.

9.  Evidence received since the December 1997 RO decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether right arm impairment was incurred or aggravated in 
service or is the result of a service connected disability, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for degenerative 
arthritis of the cervical spine is not warranted. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (2002 and 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 and 5243 (2006).

2.  Prior to March 27, 2003, the criteria for a rating in 
excess of 30 percent for TMJ dysfunction are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2006).

3.  On and after March 27, 2003, until June 14, 2004, the 
criteria for a rating of 40 percent for TMJ dysfunction are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2006).

4.  On and after June 15, 2004, the criteria for a rating in 
excess of 30 percent for TMJ dysfunction are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2006).

5.  The criteria for an evaluation greater than 30 percent 
for a dysthymic disorder are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2006).

6.  A lumbar spine condition, to include DJD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

7.  Seizures were not incurred in or as a result of the 
veteran's active duty service, nor may they be presumed to 
have been incurred therein, and they are not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2006).

8.  The December 1997 rating decision, denying the claim of 
service connection for right arm impairment, to include 
weakness and fibromyositis, is final.  38 U.S.C.A. § 7104, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

9.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for right arm 
impairment, to include weakness and fibromyositis; the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his dysthymic disorder, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

a. Cervical Spine DJD

The veteran's cervical spine DJD was evaluated as 30 percent 
disabling under Diagnostic Code 5290 for limitation of motion 
of the cervical spine.  During the pendency of this claim, 
the criteria for rating spine disabilities were revised 
(effective September 23, 2002 and September 26, 2003).  The 
Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Disabilities manifested by limitation of motion in the 
cervical spine were evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
Evaluations of 10, 20, and 30 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
cervical spine, respectively.  As the veteran already 
receives the highest possible rating under DC 5290, further 
discussion of the provision is moot.  

Similarly, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The General Rating Formula provides 
a unified schedule for orthopedic symptomatology, including 
limitation of motion, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
To receive a rating higher than 30 percent, the veteran must 
suffer from ankylosis of the spine, which is not shown on 
this record.  Further discussion of the criteria of the 
General Rating Formula is moot.  


Note (2) of the General Ratings Formula directs that "when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes."  The Board will address neurologic symptomatology 
below.  

Turning to the provisions which could possibly provide higher 
ratings for the veteran's service-connected cervical spine 
DJD, the Board will evaluate the veteran's spinal disability 
according to the prior and current Intervertebral Disc 
Syndrome ratings.  See 38 C.F.R. § 4.71a, DC 5293 (2002) and 
38 C.F.R. § 4.71a, DC 5243.  Higher ratings of 40 and 60 
percent are available under each version.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 40 
percent evaluation is to be assigned when the intervertebral 
disc syndrome is severe, when there are recurring attacks, 
with only intermittent relief.  Diagnostic Code 5293, in 
effect prior to September 23, 2002.

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

The revised criteria include Note (1), which directs that 
"[f]or purposes of evaluations under Code 5293[now DC 5243], 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In sum, in order to receive a higher rating, the evidence 
must show neurological impairment, such as can merit an 
independent rating under the Diagnostic Codes for 
neurological impairment, show pronounced or severe 
Intervertebral Disc Syndrome (IDS) under the prior version of 
DC 5293, or show incapacitating episodes of a total duration 
of at least four weeks in the previous twelve months under 
the alternative criteria under DC 5243 for IDS.  

The veteran essentially maintains that the currently assigned 
30 percent rating for his cervical spine problem does not 
reflect the severity of the disabilities.  As is explained 
below, the Board finds that the medical evidence found on 
objective examination of the veteran's DJD of the cervical 
spine, does not show that increased ratings are warranted 
under any applicable rating criteria in effect at any time 
during the appeal period.

The Board must first consider the evidence of neurological 
complications as this effects both ratings under the 
neurological Diagnostic Codes and under the provisions for 
IDS.  The Diagnostic Codes which rate neurological impairment 
require identification of the nerve involved and an 
assessment of the objective symptoms related to that 
impairment.  See 38 C.F.R. § 4.124a, DCs 8205-8730.  The 
veteran does not have neurological symptomatology 
identifiable and ratable as such on this record.  

Historically, the veteran was evaluated for possible 
neurological complications in 1988 and 1996.  A January 1988 
EMG test was performed, indicating normal function.  A May 
1996 EMG showed radiculopathy at the C8 level, of a chronic 
and longstanding nature.   

Subsequent to initiating this claim, the veteran submitted a 
March 2001 private examination report with his claim for an 
increased rating in September 2001.  The veteran had taken 
copies of his VA treatment records for the examiner's review.  
The examiner noted progress of the DJD.  The examiner noted 
that the veteran had been diagnosed with cervical 
radiculopathy in 1997 (actually 1996).  On physical 
examination, the veteran displayed a greatly limited range of 
cervical motion.  Breakaway strength appeared to be decreased 
in his shoulders but "seems to be, for most purposes, 5/5 
with his shoulders in abduction...."  No sensory disturbances 
were noted in the distal hand.  Tinel's, Phalen's, and 
reverse Phalen's sign were negative.  There was no evidence 
of atrophy in the arms, though there was some reduction in 
muscle strength in the biceps and triceps.  The examiner 
concluded that the "[r]adiculopathy possibly limiting 
function of the triceps and biceps does not appear to be 
significantly changed."  The examiner discussed the American 
Medical Association's guidelines for the evaluation of 
permanent impairment and found that the "[i]ndication of 
neurologic symptoms appears to indicate no disability on that 
basis."

At his March 2003 VA examination, the veteran continued to 
have limited range of cervical motion.  Deep tendon reflexes 
were 1+.  The examiner found sensation to be intact and no 
atrophy.  Muscle strength was difficult to determine as the 
examiner found the veteran to be not fully cooperative with 
the examination.  The examiner noted that there was no 
functional loss due to flare-ups.  On review of the veteran's 
claims file, the examiner noted that the veteran had received 
a diagnosis of C8 radiculopathy in 1996.  On direct 
examination, the examiner concluded that there was no 
evidence of radiculopathy at the present time. 

At his May 2005 VA examination, the veteran's disability had 
not progressed.  He continued to have significantly limited 
range of motion of the neck.  The examiner indicated that he 
wore a neck brace all the time.  The veteran's sensory 
examination was intact.  The veteran had normal muscle bulk 
and tone.  The examiner indicated there did not appear to be 
any muscle weakness but also stated that shoulder pain 
limited the exam.  Deep tendon reflexes were 1+ and equal.  
The examiner concluded that there were no radicular symptoms.  

The Board has also reviewed the veteran's VA treatment 
records and can find no additional relevant records. 

In light of the lack of impairment in the March 2001 private 
examination, the specific findings of the March 2003 and May 
2005 VA examinations and the lack of neurological 
symptomatology in the recent VA treatment records, the Board 
cannot find a neurological diagnosis upon which to grant an 
independent rating.  The private evidence from prior to the 
filing of the claim and the VA examination reports from the 
development of this claim do not show a current diagnosis of 
radiculopathy.  

Under the prior version of DC 5293 for IDS, the evidence must 
show either pronounced or severe symptomatology for a higher 
rating.  Pronounced IDS requires the evidence show persistent 
symptoms of neuropathy or other neurologic findings 
appropriate to the site of the diseased disc.  As was just 
discussed, the Board cannot identify neurologic 
complications.  A rating for Pronounced IDS is not warranted.  

The Board turns to the criteria for a rating for Severe IDS; 
recurrent attacks, with intermittent relief.  Review of his 
treatment notes shows that the veteran has chronic neck and 
back pain.  In conjunction with the examinations above, there 
is no history of flare-ups or episodic exacerbations related 
to the cervical spine.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's IDS is severe and productive of recurrent attacks 
with intermittent relief.  Despite the fact that he has disc 
disease, it has not progressed to the point where it 
interferes with his neurological functioning (sensory, motor, 
or strength), so it cannot reasonably be classified as a 
severe condition.  A higher rating for IDS under the prior 
version of DC 5293 is not warranted.  

Under the alternative ratings provisions of DC 5243 for 
Intervertebral Disc Syndrome, the evidence does not show 
incapacitating episodes.  There is no indication of bedrest 
prescribed by a physician.  The treatment that the veteran 
receives is on an ongoing basis and, as noted in the April 
2005 VA examination report, there is no significant history 
of flare-up, which would lead the Board to find 
incapacitating episodes.  There are no flare-ups noted in the 
treatment records at all.  Accordingly, the Board finds that 
the preponderance of the evidence shows that the veteran does 
not have incapacitating episodes.  A higher rating under the 
alternative ratings provisions of DC 5243 is not warranted.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2006).  Where, however, a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under Diagnostic Code 5290 (limitation of cervical 
spine motion) and the General Ratings Formula, the analysis 
required by DeLuca, supra, would not result in higher 
schedular ratings.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for DJD of the cervical spine.  See Gilbert, 
1 Vet. App. at 53.

b. Temporomandibular Joint Disorder

The veteran appeals a 30 percent rating for TMJ dysfunction, 
rated as limited temporomandibular articulation, assigned 
following the grant of service connection.  

Temporomandibular joint dysfunction is rated under DC 9905.  
38 C.F.R. § 4.150.  Limited motion of the inter-incisal range 
from 0 to 10 mm warrants a 40 percent rating; from 11 to 20 
mm warrants a 30 percent rating; from 21 to 30 mm warrants a 
20 percent rating; and from 31 to 40 mm warrants a 10 percent 
rating.  Id.  In addition, limited motion of the range of 
lateral excursion from 0 to 4 mm warrants a 10 percent 
rating.  Id.  The note following the Code reads: Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  Id.  To merit a 
higher rating, the evidence must show that the veteran's 
limited inter-incisal motion is 10 mm or less.  

The medical evidence of record consists of three evaluations 
of the veteran's range of motion.  The veteran's private 
dentist, Dr. Hansen, submitted an August 2002 statement, in 
which he indicated that the veteran's inter-incisal range of 
motion was to 30 mm with pain in the joints and "popping" 
and "clicking" in the right joint.  At a March 2003 VA 
examination, the veteran's inter-incisal range of motion was 
"barely" 10 mm with lateral excursion of 3mm to the right 
and 1 to 2 mm to the left.  A VA outpatient dental 
examination note dated June 15, 2004, shows that TMJ 
evaluation indicated inter-incisal range of motion to 12 mm.  
At a May 2005 VA examination, the veteran's inter-incisal 
range of motion was to 16 mm with lateral excursion of 3 mm 
to the left and right.  

As noted above, with appeal of an initial rating, as in this 
case, staged ratings are appropriate if there are discrete 
periods of time showing a disability is better or worse.  
Staged ratings are appropriate here.  The evidence shows 
entitlement to a higher rating from the March 2003 VA 
examination to the June 2004 VA outpatient dental 
examination.  Prior to the March 27, 2003 VA examination, the 
only medical evidence regarding the veteran's range of motion 
was from Dr. Hansen, which clearly does not meet the criteria 
for a higher rating.  The findings of the March 27, 2003 VA 
examination establish limitation of 10 mm.  There is no 
indication at this examination that the veteran was not fully 
cooperative.  The RO seemed to suggest that since the veteran 
had not cooperated with other examinations, which is correct, 
that the finding from the March 2003 examination was not an 
accurate representation of the severity of the veteran's 
disability.  However, there is no indication in that 
particular report that the veteran was not cooperative or 
that the examiner felt the results were inaccurate.  The 
Board concludes that the criteria for a rating of 40 percent 
for TMJ dysfunction are met, as of March 27, 2003.  However, 
the June 15, 2004, VA outpatient dental note and the May 11, 
2005 VA examination, collectively, show that the veteran no 
longer meets the criteria for a higher rating.  The evidence 
shows that his range of motion had improved to 12-16 mm.  

The Board has considered the applicability of other 
Diagnostic Codes.  The veteran does not have osteomyelitis or 
osteoradionecrosis, malunion, nonunion, partial or complete 
loss of the mandible or maxilla, nor does he suffer from loss 
of the ramus, condyloid or coronoid processes, hard palate, 
or teeth.  Accordingly, the remaining DCs for dental and oral 
conditions are not applicable in this case.  See 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9904, 9906-9916 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  This has been accomplished in the 
present case as the veteran is assigned at a minimum a 30 
percent disability rating for his service-connected TMJ 
disability.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

As a 40 percent rating is the maximum rating under DC 9905, 
the appeal has been granted in full for the period between 
March 27, 2003 and June 14, 2004.  As for the periods prior 
to March 27, 2003 and from June 15, 2004, the Board has 
considered the doctrine of entitlement to the benefit of the 
doubt where the evidence is in approximate balance.  The 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
increased rating for TMJ dysfunction for the periods prior to 
March 27, 2003 and from June 15, 2004.  See Gilbert, 1 Vet. 
App. at 53.



c. Dysthymic Disorder

The veteran's service-connected dysthymic disorder is 
evaluated as 30 disabling under the General Rating Formula 
for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 
9433.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9433.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

The veteran received GAF scores at two VA examinations in 
March 2003 and May 2005.  At both examinations, he received a 
GAF of 60.  The May 2005 examiner explained that the previous 
score of 60 indicated "mild/moderate" symptomatology, and 
further noted that the veteran's condition had "remained 
equal to 60 indicating no change in this condition since the 
time of his last Compensation and Pension examination."  

A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  The Board does find that the 
GAF scores of 60 are in accord with the reported 
symptomatology.

At the March 2003 VA examination, the examiner indicated his 
symptoms would result in "mild impairment on his memory and 
ability to concentrate."  The veteran was casually dressed 
and appropriately groomed.  He was oriented to person and 
place during the examination.  Thought processes were logical 
and goal directed.  Speech was regular in rate and tone.  His 
affect was "slightly down."  There was no evidence of 
suicidal or homicidal ideations, auditory or visual 
hallucinations, or delusions or paranoia.  The veteran could 
not recall the date when asked during the examination, though 
he did narrow it down to a range.  He also had difficulty 
recalling objects.  The veteran reported difficulty sleeping 
and waking in the night and being unable to return to sleep.  
The examiner could not determine whether the veteran 
experienced discrete depressive episodes.  The examiner 
indicated that the veteran's symptoms may result in "a 
somewhat lower energy level and may cause a mild level of 
difficulty on interacting with others particularly by him 
feeling slightly more irritated at times."

At the May 2005 VA examination, he was oriented to person, 
place and time.  His behavior was appropriate.  He 
demonstrated no impairment of thought processes or 
communication as well as delusions or hallucinations.  He 
reported "a long history of fleeting suicidal ideation but 
denied any more significant thoughts, plans or intent."  
There were no homicidal thoughts.  The veteran denied 
significant memory loss or impairment, obsessive or 
ritualistic behaviors, panic attacks, significant depression 
or anxiety.  The examiner described the veteran's complaints 
as a "chronic lower level depression due to his 
deteriorating medical conditions."  The rate and flow of the 
veteran's speech was within normal limits.  The veteran also 
denied impaired impulse control.  He again reported 
difficulty sleeping.  Other than depression, the veteran 
denied other symptoms of psychiatric disorders.

The Board also notes, as did the May 2005 examination report, 
that the veteran has never sought treatment for his 
depression.  A March 2004 VA treatment record indicates that 
the service was offered to him and he declined.  Another 
record dated in May 2003 indicated that the veteran's 
depression "does not bother him much."

The Board finds that the preponderance of the evidence shows 
that the veteran's dysthymic disorder results in depression, 
sleep disturbance, fleeting suicidal ideation and slightly 
depressed affect.  The Board concludes that the criteria for 
a rating in excess of 30 are not met.

The veteran's depression has not been found to impair his 
judgment, thinking, or difficulty in understand complex 
commands.  There is some indication that he would have some 
problems interacting with others at a job.  His suicidal 
ideation is indicative of a higher level of impairment.  
Overall, the veteran's symptoms of mild memory impairment, 
chronic sleep impairment and depressed mood have not impaired 
his ability to function satisfactorily.  His speech and 
appearance have been appropriate.  The GAF scores of 60 and 
the comments of the examiners show only mild to moderate 
impairment.  The Board notes that the veteran has been 
married for almost fifty years.  This connotes the ability to 
maintain effective relationships despite his dysthymic 
disorder symptomatology.  The Board finds hat the criteria 
for a 50 percent rating are not met.  He has none of the 
severe symptoms of the 70 or 100 percent ratings, like 
hallucinations, delusions or irritability with unprovoked 
aggression.  There is no indication of near continuous panic 
or depression affecting the ability to function 
independently, appropriately or effectively, spatial 
disorientation or neglect of personal appearance.  The 
criteria for 70 and 100 percent ratings have not been met.  
Accordingly, the Board finds that the veteran's symptoms more 
closely approximate the criteria for a 30 percent rating, 
which he currently receives.  The criteria for a rating in 
excess of 30 percent have not been met.  See 38 C.F.R. 
§ 4.130, DC 9433.

As the Board concludes that a higher rating is not warranted, 
the rule of Fenderson, supra, is not for application.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for a dysthymic disorder.  See Gilbert, 1 
Vet. App. at 53.

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records from his active duty 
period of 1955 to 1957 are not of record.  Inasmuch as the 
veteran was not at fault for the loss of these records, VA is 
under heightened obligation to assist the veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

a. Lumbar Spine DJD

The veteran contends, essentially, that he incurred DJD of 
the lumbar spine with sciatica as a result of a sergeant 
pressing on his back while he performed pushups during 
service in the 1950's.  Two statements from one E.E. indicate 
that E.E. remembers the veteran telling him about the 
incident during service.  

At the veteran's March 2003 VA examination, the examiner 
diagnosed DJD of his lower back by x-ray examination.  The 
Board is satisfied with the evidence of a current disability.

Unfortunately, the claim must fail for lack of a connection 
of the DJD to an inservice event.  The March 2003 examiner 
also reviewed the evidence of the veteran's lumbar spine DJD.  
She noted that, while service medical records were not 
available, the veteran's VA records from the 1980's through 
the present show the veteran had only begun reporting back 
pain recently.  She opined that the lumbar DJD was not likely 
incurred by the incident described in basic training.  This 
is the sole medical opinion regarding a nexus between the 
claimed inservice injury and the current disability.  The 
Board also notes that the veteran underwent physical 
examinations for National Guard service in November 1974, 
April 1979, and March 1983.  None of these physical 
examinations noted a lumbar spine disorder.  In fact, all of 
the medical evidence prior to 2000 are devoid of complaints 
regarding the lumbar spine.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's lumbar DJD with sciatica is related to his service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Accordingly, the claim must 
fail.  See Hickman, supra.  

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis (degenerative 
joint disease) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence to 
show that the degenerative joint disease was either diagnosed 
or became manifest within one year of service.  The 
presumption is not for application.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for DJD of the lumbar spine with sciatica.  
See Gilbert, 1 Vet. App. at 53.

b. Seizures

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and epilepsy becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As noted above, 
the veteran underwent physical examinations for National 
Guard service in November 1974, April 1979, and March 1983.  
The veteran was discharged from the National Guard around 
1984.  None of these physical examinations noted an epileptic 
or seizure disorder of any kind.  There was an episode of 
shaking in May 1984; however, the diagnosis was chills, not 
epilepsy or seizure.  The first diagnosis of a seizure 
disorder is contained in a November 1988 outpatient note.  As 
this is substantially beyond one year after his discharge, 
the presumption is not satisfied.  

Turning to direct service connection, the Board notes that 
the veteran's seizure disorder developed several years after 
service.  There is no evidence indicating that such a 
disorder had manifested during service or was aggravated 
during service.  The few remaining service medical records 
contain no mention of it.  The veteran submitted a January 
2005 statement indicating that he had a seizure while at Camp 
Ripley in Minnesota in 1983 or 1984.  He indicated that he 
was sent home after a few days and advised to go to the VA 
hospital in Madison, Wisconsin.  At the hospital, he was 
prescribed Dilantin, which he has taken since that time.  The 
veteran's service medical records do not mention this 
incident.  VA medical records indicate that the veteran 
appeared in April 1984 complaining of right facial pain which 
had been ongoing since January 1984.  He was prescribed 
Tegretol.  In July 1984, the Tegretol was discontinued and he 
was started on Dilantin.  There is no indication that he 
suffered a seizure, or that the Dilantin was prescribed to 
control seizures.  Without evidence of inservice incurrence, 
the claim must fail on a direct service connection basis.  
See Hickman, supra.  

In addition to direct service connection as described above, 
service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran has been diagnosed with a seizure disorder since 
at least September 1996.  The record indicates that he has 
not had a seizure for a considerable period; although the 
diagnosis remains.  The Board is satisfied by the evidence of 
a current disability.

The veteran was sent for a March 2003 VA examination to 
determine whether his seizure disorder was related to his 
service connected cervical spine DJD.  The examiner noted the 
veteran's history of seizures, with an approximate onset of 
1984.  The examiner concluded that the seizure disorder was 
not related to the veteran's service connected DJD.  

The March 2003 VA examination opinion is the only such 
opinion of record.  While the veteran contends otherwise, he 
is not competent to offer such evidence.  See Rucker, supra.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's seizure disorder is not 
related to his service connected DJD of the cervical spine.  
The claim must be denied.  See Allen, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
secondary service connection for a seizure disorder.  See 
Gilbert, 1 Vet. App. at 53.

III. New and Material Evidence

The veteran filed an August 2002 statement indicating that he 
had right arm impairment, including weakness and 
fibromyositis, that was the result of service or his service 
connected disabilities.  The veteran had previously filed a 
claim for service connection for his right arm disability.  
The RO denied the claim in December 1997 on the grounds that 
the evidence did not show a right arm disability had been 
incurred in service and that the evidence did not show a 
relationship of a right arm disability, including 
fibromyositis, to his service connected disabilities.  The 
December 1997 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The criteria for granting direct or secondary service 
connection for a disability are discussed above and will not 
be repeated here.  To reopen his claim for service connection 
for right arm impairment, including weakness and 
fibromyositis, the veteran must submit new and material 
evidence showing that the disability was either incurred in 
service or is the result of a service connected disability.  

To date, no such evidence has been submitted.  There has been 
no additional evidence to show that the veteran suffered a 
right arm injury or disease in service.  There has been no 
additional evidence showing that the veteran's disability is 
the result of a service connected disability.  On the 
contrary, the only evidence submitted on these points is the 
March 2003 VA examination.  While this constitutes new 
evidence, it is not material.  The examiner opined that the 
right arm weakness (loss of arm muscle) was not related to 
his service connected cervical spine disorder.  Because this 
evidence does not raise a reasonable possibility of 
substantiating the claim, the petition to reopen a claim for 
right arm impairment, including weakness and fibromyositis, 
is denied.  

IV. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  Since 
the veteran's claims were raised at different times, several 
letters throughout the course of this appeal have satisfied 
the VCAA notice requirements.  

Prior to initial adjudication of the veteran's claims for 
increased rating for cervical spine DJD and service 
connection for lumbar spine DJD, dysthymic disorder and TMJ, 
a letter dated in April 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Since the TMJ and dysthymic 
disorder issues are on appeal from the initial rating, no 
further notice was needed following the April 2002 letter.  
Once service connection is granted, the notice requirements 
of 38 U.S.C.A. § 5103(a) are satisfied; no further notice is 
needed should the veteran appeal some aspect of the initial 
grant of service connection.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Cf. Sutton v. Nicholson, No. 01-1332 (U.S. 
Vet. App. September 20, 2006) (compliance with 38 U.S.C.A. 
§ 5103(a) notice was not required in an appeal for an 
increased rating from a pre-VCAA grant of service 
connection); and VAOPGCPREC 8-2003 (Notices of Disagreement 
do not constitute new claims requiring VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).   

Even if notice requirements do apply in this case with 
respect to the initial ratings for TMJ and dysthymic 
disorder, the April 2002 letter provided the veteran with 
actual knowledge that evidence establishing the severity of 
his disability was required.  In addition to providing the 
general notice laid out in Pelegrini II, the letter told the 
veteran specifically that "It is extremely important to 
identify all evidence of any post-service treatment for . . . 
depression . . . [and] TMJ . . ..  Also, send us a statement 
that provides a detailed history about the claimed 
condition(s).  Include all information from the date of onset 
of the condition(s) to the present.  The statement should 
include a description of the symptoms and the level of 
severity . . ." Thus, he was aware of exactly what 
information and evidence was needed to show a higher rating 
was warranted.  Such notice is sufficient to satisfy the duty 
to notify in claims for increased ratings.  Cf. Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(where the notice of the need for evidence showing an 
increased disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).   

A letter dated in October 2002 satisfied the duty to notify 
provisions on the claim for service connection for a right 
arm disorder.  Since this is a claim to reopen a previously 
denied claim, additional notice requirements apply.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006), that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
October 2002 letter informed the veteran new and material 
evidence was needed to reopen the claim and provided him the 
definition of new and material evidence.  The letter also 
informed him that the claim was previously denied because (a) 
service medical records showed no evidence of a chronic right 
arm disability and (b) the evidence failed to show a 
diagnosis of a right arm disability related to the service-
connected cervical spine disorder.  He was asked to send 
evidence indicating the claimed right arm disorder may be 
associated with his military service or discussing the 
relationship between the claimed condition and a service-
connected condition.

A letter dated in October 2004 satisfied the duty to notify 
provisions on the claim for service connection for a seizure 
disorder.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
October 2004, he was provided two months to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in December 2004.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

As to all claims, the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The April 2002, October 2002, and 
October 2004 letters discussed above informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Additional notice requirements were discussed by the Court in 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  The Court held that adequate VCAA notice applies to 
all five elements of a "service connection" claim, which 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. With respect to the claims for service 
connection or reopening decided herein (lumbar spine, 
seizures, right arm), since the Board has concluded that the 
preponderance of the evidence is against these claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  With respect to the increased 
rating claims concerning the cervical spine and dysthymic 
disorder, since the Board has concluded that the 
preponderance of the evidence is against assigning ratings 
higher than those assigned by the RO, there is no question as 
to an effective date to be assigned, and no further notice is 
needed.  See Dingess, supra.

The Dingess case does, however, apply to the increased rating 
claim for TMJ, since the Board is assigning a higher rating 
for a specific period of time in accordance with Fenderson, 
supra.  The notice requirements were met in this case by a 
March 2006 letter, and the information was reiterated in the 
May 2006 supplemental statement of the case (SSOC), which 
also represented a readjudication of all claims.  The March 
2006 letter provided notice to the veteran as to how VA 
assigns effective dates, so, although the Board is now 
assigning staged ratings, all notice requirements were 
satisfied. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran's Social 
Security Administration file has been obtained.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was afforded medical examination to obtain an 
opinion as to whether his lumbar spine DJD or seizure 
conditions can be directly attributed to service.  Further 
examination or opinion is not needed on the lumbar spine DJD 
or seizure claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service or to a 
service connected condition.  This is discussed in more 
detail above.

With a claim to reopen, such as the right arm claim in this 
case, VA's responsibility extends to requesting evidence from 
any new source identified by the claimant, and if that 
evidence is not new and material, the claim is not reopened, 
and VA has no further duties to the veteran with respect to 
that particular claim.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2006).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his right arm 
claim.  Since no new and material evidence has been submitted 
in conjunction with the recent claim, an examination is not 
required. 

The RO provided the veteran appropriate VA examinations for 
his cervical spine, TMJ dysfunction and his dysthymic 
disorder in 2003 and 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's disorders since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003 and 
2005 VA examination reports are thorough.  There is no rule 
as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the cervical spine is denied.

Prior to March 27, 2003, entitlement to a rating in excess of 
30 percent for TMJ dysfunction is denied.

From March 27, 2003 to June 14, 2004, entitlement to a rating 
of 40 percent for TMJ dysfunction is granted, subject to the 
laws and regulations governing payment of monetary benefits.

From June 15, 2004, entitlement to a rating in excess of 30 
percent for TMJ dysfunction is denied.

Entitlement to a rating in excess of 30 percent for a 
dysthymic disorder is denied.

Entitlement to service connection for DJD of the lumbar spine 
with sciatica is denied.

Entitlement to service connection for a seizure disorder, to 
include as secondary to DJD of the cervical spine, is denied.

The petition to reopen a claim for service connection for 
right arm impairment, to include weakness and fibromyositis 
is denied.


REMAND

It is necessary to remand the remaining claims to ensure full 
and complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The letters sent to the veteran in April and October 2002 
concerned service connection on a direct basis for the 
veteran's claims, but not service connection on a secondary 
basis for headaches, left arm impairment, left shoulder 
impairment, dizziness, rib fracture residuals, a right hip 
disorder, right clavicle impairment, and head injury 
residuals.  Since the evidence needed to substantiate the 
veteran's claims differs significantly than that needed to 
show entitlement to service connection on a direct basis, the 
Board is constrained to remand these issues for compliance 
with the notice provisions contained in this law and to 
ensure the veteran has had full due process of law.

The claim for service connection for tinnitus also suffers 
from the preceding problem, as well as another problem.  The 
veteran previously sought service connection for tinnitus on 
a direct basis and was denied, most recently in April 1990.  
To the extent to which the veteran has made out a claim for 
service connection for tinnitus on a direct basis, the 
veteran was not given notified of the general requirements to 
reopen a claim, nor the specific grounds of the previous 
denial, as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Similarly, to the extent to which the veteran brings 
a claim for secondary service connection for tinnitus, the 
veteran has not received VCAA compliant notice.  While notice 
of the elements of direct service connection has been 
provided, there has been no notice of the elements for 
secondary service connection in association with the tinnitus 
claim.  Accordingly, the Board must remand for both Kent 
compliant new and material notice and secondary service 
connection VCAA notice.  

Since resolution of the TDIU claim is dependent, at least in 
part, on the outcome of the claims for an increase and 
service connection, the Board will defer consideration of 
that claim at this time.  


Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis. The records 
on file reflect treatment only through January 2006.  To 
correctly assess the veteran's current disability, all 
records of treatment from January 2006 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims.  This 
notice should include the evidence 
required to establish service connection 
on a secondary basis.  The notice should 
also comply with Kent v. Nicholson, 20 
Vet. App. 1 (2006), with respect to a 
claim for tinnitus on a direct basis.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

2.  Obtain the veteran's VA medical 
records for treatment from January 2006 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Then, the RO should readjudicate the 
claims, with consideration of whether new 
and material evidence has been received to 
reopen a claim for direct service 
connection for tinnitus.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


